Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 5/21/2021.  Claims 4-9, 11-12, 31-34 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement filed on 5/21/2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with this Office action.

Claim Rejections
3.	The previous rejections of the claims under 35 USC 102 and 35 USC 103 are withdrawn in response to amended claims filed o 5/21/2021.

Allowable Subject Matter
4.	Claims 4-9, 11-12, 31-34 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

analyzing an image of a surface to detect a defect in the surface, comprising: receiving the image of the surface; processing the image using a machine learning algorithm configured to detect the defect, the machine learning algorithm comprising a convolutional neural network including: at least one convolution layer; and at least one max pooling layer; and displaying the image with location of the defect being indicated if determined to be present by the convolutional neural network; wherein the convolutional neural network comprises: an input layer having a height of n pixels, a width of n pixels, and a depth of d channels; said at least one convolution layer comprising a preliminary convolution layer, a secondary convolution layer, a tertiary convolution layer and a quaternary convolution layer; said at least one pooling layer comprising a preliminary pooling layer and a secondary pooling layer; the preliminary convolution layer having a height of Hc, pixels, a width of Hc, pixels, and a depth of Dc, channels formed by a first convolution operator having a height of hc, pixels, a width of hc, pixels, and a depth of dc, channels with a stride of sci performed upon the input layer;  
    PNG
    media_image1.png
    18
    347
    media_image1.png
    Greyscale
 wherein Dc, = dc,; the preliminary pooling layer having a height of Hp, pixels, a width of Hp, pixels, and a depth of Dpi channels formed by a first pooling operator having a height of hp, 4 pixels and a width of hp, pixels with a stride of sp, performed on the preliminary convolution layer; 
    PNG
    media_image2.png
    18
    371
    media_image2.png
    Greyscale
 wherein Dp, = Dc,; the secondary convolution layer having a height of Hc2 pixels, a width of Hc2 pixels, and a depth of Dc2 channels formed by a second convolution operator having a height of hc2 pixels, a width of hc2 pixels, and a depth of dc2 channels with a stride of sc2 performed upon the preliminary pooling 
    PNG
    media_image3.png
    59
    368
    media_image3.png
    Greyscale
 the secondary pooling layer having a height of Hp2 pixels, a width of Hp2 pixels, and a depth of Dp2 channels formed by a second pooling operator having a height of hp2 pixels and a width of hp2 pixels with a stride of sp2 performed upon the secondary convolution layer;  
    PNG
    media_image4.png
    61
    371
    media_image4.png
    Greyscale
 the tertiary convolution layer having a height of Hcs pixels, a width of Hcs pixels, and a depth of Dcs channels formed by a third convolution operator having a height of hcs pixels, a width of hcs pixels, and a depth of dcs channels with a stride of sc that is performed upon the secondary pooling layer;  
    PNG
    media_image5.png
    60
    368
    media_image5.png
    Greyscale
 an activation layer having a height of Ha, pixels, a width of Ha, pixel, and a depth of Da, channels formed by a nonlinear activation function operator performed upon the tertiary convolution layer; wherein Ha, = Hc; 5 wherein Da, = Dcs; the quaternary convolution layer having a height of Hc4 pixels, a width of Hc4 pixels, and a depth of Dc4 channels formed by a fourth convolution operator having a height of hc4 pixel, a width of hc4 pixel, and a depth of dc4 channels with a stride of sc4 performed upon the activation layer;  
    PNG
    media_image6.png
    60
    368
    media_image6.png
    Greyscale
 and a softmax layer having a height of Sm, pixels, a width of Sm, pixels, and a depth of Dsm, channels formed by a softmax operator performed upon the quaternary convolution layer such that a continuously extending line in an image can be detected; wherein Sm, = Hc4; wherein Dsm, = Dc4”,
	And “analyzing an image of a surface to detect a defect in the surface, comprising: receiving the image of the surface; processing the image using a machine learning algorithm configured to detect the defect, the machine learning algorithm comprising a convolutional neural network including: at least one convolution layer; and at least one max pooling layer; and displaying the image with location of the defect being indicated if determined to be present by the convolutional neural network; wherein the convolutional neural network comprises: an input layer having a height of 256 pixels, a width of 256 pixels, and a depth of 3 channels; 6 said at least one convolution layer comprising a preliminary convolution layer, a secondary convolution layer, a tertiary convolution layer and a quaternary convolution layer; said at least one pooling layer comprising a preliminary pooling layer and a secondary pooling layer; the preliminary convolution layer having a height of 119 pixels, a width of 119 pixels, and a depth of 24 channels formed by a first convolution operator having a height of 20 pixels, a width of 20 pixels, and a depth of 3 channels with a stride of 2 performed upon the input layer; the preliminary pooling layer having a height of 57 pixels, a width of 57 pixels, and a depth of 24 channels formed by a first pooling operator having a height of 7 pixels and a width of 7 pixels with a stride of 2 performed on the preliminary convolution layer; the secondary convolution layer having a height of 22 pixels, a width of 22 pixels, and a depth of 48 channels formed by a second convolution operator having a height of 15 pixels, a width of 15 pixels, and a depth of 24 channels with a stride of 2 performed upon the preliminary pooling layer; the secondary pooling layer having a height of 10 pixels, a width of 10 pixels, and a depth of 48 channels formed by a second pooling operator having a height of 4 pixels and a width of 4 pixels with a stride of 2 performed upon the secondary convolution layer; the tertiary convolution layer having a height of 1 pixel, a width of 1 pixel, and a depth of 96 channels formed by a third convolution operator having a height of 10 pixels, a width of 10 pixels, and a depth of 48 channels with a stride of 2 performed upon the secondary pooling layer; an activation layer having a height of 1 pixel, a width of 1 pixel, and a depth of 96 channels formed by a nonlinear activation function operator performed upon the tertiary convolution layer; 7 the quaternary convolution layer having a height of 1 pixel, a width of 1 pixel, and a depth of 2 channels formed by a fourth convolution operator having a height of 1 pixel, a width of 1 pixel, and a depth of 96 channels with a stride of 1 performed upon the activation layer; and a softmax layer having a height of 1 pixel, a width of 1 pixel, and a depth of 2 channels formed by a softmax operator performed upon the quaternary convolution layer such that a continuously extending line in an image can be detected.”.
  	The cited and considered prior art, specifically those cited and relied upon in the previous Office action(s) as well as those newly cited in conjunction with the instant application, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 31 and 32 are allowed.
	Claims 4-9, 11-12, 33-34 are allowed for being dependent upon allowed base claims 31 and 32.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664